Exhibit 10.2

BROWN-FORMAN CORPORATION

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTOR

DEFERRED STOCK UNIT PROGRAM

1. General. This Brown-Forman Corporation Non-Employee Director Deferred Stock
Unit Program (the “Program”) is intended to more closely align board
compensation at Brown-Forman Corporation, a Delaware corporation (the “Company”)
with the interests of the Company’s shareholders, by making available to
eligible participants tax-deferred investments in Company stock as authorized by
Article 10 of the Brown-Forman 2013 Omnibus Compensation Plan, as amended
(“Omnibus Plan”). It is intended that the Program be in compliance with Code
Section 409A and guidance issued thereunder (“Section 409A”).

2. Eligibility. All members of the Board of Directors of the Company who are not
also employees of the Company shall participate in this Program (referred to as
the “Participants”). This document shall constitute an Award Agreement under the
Omnibus Plan.

3. Account. The amount due to be paid or delivered to any Participant under this
Program shall be determined based on the Participant’s Account. The Company
shall maintain a bookkeeping account for each Participant, to which shall be
credited (i) part of the annual Director retainer which the Board determines to
deliver in the form of equity pursuant to Section 4(a) or (b) below, plus
(ii) that part of the annual retainer which is otherwise payable in cash, that
is electively deferred pursuant to Section 4(c) below, plus (iii) Dividend
Equivalents as described in Section 5 below (the “Account”). Equity and deferral
portions of a retainer, and Dividend Equivalents, to the extent denominated as
cash, shall be converted into a number of whole and fractional units (each, a
“DSU”), equal to the cash so credited, divided by the Fair Market Value (as
defined in the Omnibus Plan) of a Share as of the date credited. All amounts
credited to an Account shall be nonforfeitable as and when provided in Section 7
below. The DSUs contemplated hereunder are granted pursuant to Sections 7.3,
10.1 and 10.2 of the Omnibus Plan as market value units and for purposes of such
plan, shall be designated and treated as such. At each grant of DSUs, the Board
shall determine in its sole discretion whether all or any portion of such DSUs
shall relate to the Company’s Class A common stock or Class B common stock;
provided that there is no requirement that any Director receive the same class
of stock as any other Director or as such Director may have received in prior
grants.

4. Contribution Amounts and Crediting Dates.

(a) Non-Elective Company Contribution for 2011 Board Year. On September 23,
2010, the Company awarded and caused to be credited to a Participant’s Account
(i) $60,000 to each Participant that was elected director at the annual meeting
of stockholders held July 22, 2010; or (ii) $60,000, prorated based on the
portion of the Board Year not yet elapsed as of the date of the director’s
election, to any Participant elected director after the annual meeting of
stockholders held July 22, 2010, but before the following annual meeting of
stockholders in 2011.

(b) Non-Elective Company Contribution in Future Years. On the date of the
Company’s annual meeting of stockholders in each year after 2010 while this
Program is in



--------------------------------------------------------------------------------

effect, the Company shall award and cause to be credited to the Account of each
Participant who has not then experienced a Separation from Service, that part of
the annual retainer then in effect which the Board has determined shall be
delivered in equity, if any. With respect to a non-employee director who is
elected for the first time other than on an annual meeting date, the Company
shall award and cause to be credited to such Participant’s Account on the date
of election that part of the annual retainer then in effect which the Board has
determined shall be delivered in equity, prorated based on the portion of the
Board Year not yet elapsed as of the date of the director’s election.

(c) Participant Deferrals; Election Period. On the date of the Company’s annual
meeting of stockholders in each year after 2010 while this Program is in effect,
each Participant (provided he or she is then still a Director) shall have
credited to his or her Account an amount equal to all or part, in increments of
25%, (as elected by the Participant in accordance with this Section) of the
annual retainer which the Board has determined before that date would, if not
electively deferred hereunder, otherwise be payable in cash (the “Annual Cash
Retainer”), in one single credit, despite the fact that such amount would
otherwise be paid in installments over the period beginning at one annual
meeting of stockholders and ending at the next such meeting (the “Board Year”).

A Participant’s election to defer all or a portion of the Annual Cash Retainer
shall be made in writing on a form approved for such purpose (the first of which
is attached hereto an Exhibit A but which may change from time to time as
efficient administration may require), submitted to the Company no later than
December 31 of the calendar year before the Board Year with respect to which the
Annual Cash Retainer is payable, and shall be irrevocable as of such
December 31. A new election shall be required each year. Notwithstanding the
preceding sentences, a non-employee Director of the Company who is elected for
the first time after the effective date of this Program may make an election to
defer Annual Cash Retainer by submitting a written election form within the 30
day period beginning on the date the Director is elected (a “new Participant”),
which election may apply only to the portion of such Annual Cash Retainer equal
to the total due for the Board Year, prorated based on the portion of the Board
Year not yet elapsed at the date the deferral election becomes irrevocable (on
that 30th day of the election period). The exception for a mid-year election for
a new Participant shall not apply unless the Participant can be treated as
initially eligible in accordance with Treasury Regulation
Section 1.409A-2(a)(7), which generally provides that this special election
period shall not apply to Participants in this Program who were, prior to
eligibility hereunder, made eligible in any other plans of the Company (or its
related companies) that must be aggregated with this Plan under Code
Section 409A, and shall not apply to a Participant whose eligibility to defer
under this Program started, then ceased, then was renewed again, unless that
Participant was not able to defer under this and all aggregated plans (if any)
for the previous 24 months or longer.

5. Dividend Equivalents. Each Participant’s Account shall be credited on each
dividend payment date of the Company, with an amount equal to the cash dividends
that would have paid on the number of DSUs in their Account on the record date
for such dividend, if such DSUs were deemed to be outstanding Shares (“Dividend
Equivalents”). Such cash shall then be converted to DSUs as provided in
Section 3 above, and the newly credited DSUs may relate to the same or different
class of stock to which the DSUs with respect to which the dividend was paid
relate, as determined by the Board in its sole discretion.



--------------------------------------------------------------------------------

6. Changes in Shares. In the event of a stock dividend, stock split, reverse
stock split or similar change in capitalization affecting the Shares, the number
of DSUs credited to each Participant’s Account shall be adjusted by the Board of
Directors in the same fashion as would a Share then outstanding. The adjustment
by the Board of Directors shall be final, binding and conclusive.

7. Vesting and Distributions.

(a) Vesting. DSUs awarded, created from deferrals, or credited based on Dividend
Equivalents related to such amounts in each Board Year hereunder shall be vested
and nonforfeitable on a pro rata basis over the entire Board Year. If a Director
experiences a Separation from Service before the end of a Board Year, the
portion of his or her Account related to that Board Year shall be debited for
the unvested portion based on the number of days left in the Board Year at such
Separation, divided by the total days in the Board Year, and all rights in such
unvested portion shall lapse.

(b) Time and Amount of Distribution. Following a Participant’s Separation from
Service, the Participant (or the beneficiary in the event of the Participant’s
death) will be paid the balance of the Participant’s Account (net of any
forfeiture provided in Section 7(a) above) in either

 

  (i) a single lump sum on the first February 1 that is at least 6 months
following the Director’s Separation from Service, if and only if the Participant
so elects in writing within 30 days following September 23, 2010 (or, with
respect to a new Participant, in the 30 days after his election as a Director),
or

 

  (ii) if not so elected, in 10 substantially equal annual installments with the
first payment made on the first February 1 that is at least 6 months following
the Director’s Separation from Service, with each subsequent installment made on
successive anniversaries of the date of the first payment.

Provided however, that, if, before the first payment date, the Participant has
died or has been determined to have incurred a Disability, payment shall be made
at the applicable February 1 in a single lump sum, even if installments were
otherwise elected. In addition, in the case of death after installment payments
have begun, the next installment payment due on the first February 1 after the
date of death shall be a lump sum of all remaining amounts in the Account.

(c) Form of Distribution. All distributions shall be paid by delivery of whole
Shares, either Class A Shares or Class B Shares as was determined pursuant to
Section 3 hereof, equal to the number of whole DSUs in the Account scheduled to
be distributed on such date. Any fractional DSUs shall be paid in cash based on
the Fair Market Value of a Share on the last trading date before the date of
payment.

8. Tax Withholding. If and to the extent at any time the Company has an
obligation to withhold and remit income or other taxes with respect to a
Director’s annual retainer or Account, the Company’s obligation to make any
payments to any Participant is subject to and



--------------------------------------------------------------------------------

conditioned on tax obligations being satisfied either by the Participant making
a payment in cash for such amounts, or, failing receipt of such cash prior to
the date payment of all or part of an Account is due hereunder, the Company
shall deduct from the Shares to be issued in payment, the tax withholdings due
to be remitted, based on the Fair Market Value of the Shares on the last trading
day prior to the remittance date.

9. Rights of Participants. Participation in the Program, and any actions taken
pursuant to the Program, shall not create or be deemed to create a trust or
fiduciary relationship of any kind between the Company and the Participant and
shall not confer upon the Participant any separate right to remain a member of
the Company’s Board of Directors. The Company may, but shall have no obligation
to, establish any separate fund, reserve, or escrow or to provide security with
respect to any amounts deferred under the Program. Any assets of the Company
which are set aside in any separate fund, reserve or escrow shall continue for
all purposes to be a part of the general assets of the Company, with title to
the beneficial ownership of any such assets remaining at all times in the
Company. No Participant, nor his legal representatives, nor any of his
beneficiaries shall have any right, other than the right of an unsecured general
creditor of the Company, in respect of the Account established hereunder, and
such persons shall have no property interest whatsoever in any specific assets
of the Company. A Participant shall have no rights as a stockholder of the
Company, and shall not be entitled to vote, with respect to the DSUs credited to
his Account.

10. Reporting. The Company shall provide statements to Participants showing the
DSUs standing to the credit of their Accounts no less frequently than once a
year.

11. Source of Shares. Shares reserved under the Company’s Omnibus Plan shall be
used to satisfy any obligations to distribute Shares under this Program.

12. Claims Procedure.

(a) All claims for benefits under this Program shall be filed in writing with
the Compensation Committee of the Board of Directors of the Company (the
“Committee”) in accordance with such procedures as the Committee shall
reasonably establish.

(b) The Committee shall, within 90 days (45 days for payment based on
Disability) after a submission of a claim, provide adequate notice in writing to
any claimant whose claim for benefits under the Program has been denied. Such
notice shall contain the specific reason or reasons for the denial and
references to specific Program provisions on which the denial is based. The
Committee shall also provide the claimant with a description of any material or
information which is necessary in order for the claimant to perfect his claim
and an explanation of why such information is necessary. If special
circumstances require an extension of time for processing the claim, the
Committee shall furnish the claimant a written notice of such extension prior to
the expiration of the 90-day period (30 days for a Disability claim, and an
additional 30 day extension is available). The extension notice shall indicate
the reasons for the extension and the expected date for a final decision, which
date shall not be more than 180 days (105 days for Disability) from the initial
claim.



--------------------------------------------------------------------------------

(c) The Committee shall, upon written request by a claimant within 60 (180 for a
disability claim) days of receipt of the notice that his claim has been denied,
afford a reasonable opportunity to such claimant for a full and fair review by
the Committee of the decision denying the claim. The Committee will afford the
claimant an opportunity to review pertinent documents and submit issues and
comments in writing. The claimant shall have the right to be represented.

(d) The Committee shall, within 60 days (45 days for a disability claim) of
receipt of a request for a review, render a written decision on its review. If
special circumstances require extra time for the Committee to review its
decision, the Committee will attempt to make its decision as soon as
practicable, and in no event will the Committee take more than 120 days (105
days for Disability claims) to send the claimant a written notice of its
decision.

13. Beneficiary. If a Participant dies before he has received full payment of
the amount credited to his Account, such unpaid portion shall be paid to the
Participant’s primary or contingent beneficiary as last designated by the
Participant in writing on a form provided by the Company for that purpose (a
sample of which is attached hereto as Exhibit B but which may be changed from
time to time.) Each designation received by the Company prior to a Participant’s
death will, upon receipt, revoke any prior designations. If no beneficiary has
been designated or if a designated beneficiary has predeceased the Participant,
such unpaid portion shall be paid to the Participant’s spouse, or, if there is
no spouse, to the Participant’s children per stirpes, or, if there is no spouse
or children, to the Participant’s estate.

14. No Assignment or Alienation. Neither the deferred compensation payable under
this Program, nor Shares distributable upon distribution hereunder, shall be
subject to alienation, assignment, garnishment, execution, security interest or
levy of any kind, and any attempt to cause any such amounts or Shares to be so
subjected shall not be recognized.

15. Miscellaneous.

(a) All expenses incurred in the establishment and maintenance of or
attributable to a Participant’s Account shall be borne by the Company and shall
not reduce the amount credited to such Account.

(b) This Program may be amended in any way or may be terminated, in whole or in
part, at any time, and from time to time, by the Board of Directors of the
Company. The foregoing provisions of this paragraph notwithstanding, no
amendment or termination of the Program shall adversely reduce the number of
DSUs credited to the Accounts prior to the effective date of such amendment or
termination, or accelerate the timing of payment from the Accounts, except as
allowed under Section 409A upon Program termination. Notwithstanding the
foregoing, the Board of Directors of the Company specifically reserves the right
to amend the Program as necessary to comply with Section 409A.

(c) The Committee shall have the exclusive discretionary authority to determine
the amounts of benefits under the Program, make factual determinations, construe
and interpret terms of the Program, supply omissions and determine any questions
which may arise in connection with its operation and administration. Its
decisions or actions in respect thereof,



--------------------------------------------------------------------------------

including any determination of any amount credited or charged to the
Participants’ Accounts or the amount or recipient of any payment to be made
therefrom, shall be conclusive and binding for all purposes upon the Company and
upon any and all Participants, their beneficiaries, and their respective heirs,
distributees, executors, administrators and assignees.

(d) The terms of this Program shall be binding upon and shall inure to the
benefit of the Company and its successors or assigns and each Participant and
his beneficiaries, heirs, executors, and administrators.

(e) Subject to its obligation to pay the amount credited to the Participant’s
Account at the time distribution is required pursuant to Section 8, neither the
Company, any person acting on behalf of the Company, the Board of Directors, nor
the Board of Directors shall be liable for any act performed or the failure to
perform any act with respect to the terms of the Program, except in the event
that there has been a judicial determination of willful misconduct on the part
of the Company, such person, the Board of Directors or the Board of Directors.

(f) This Program, and all actions taken hereunder, shall be governed by and
construed in accordance with the laws of the State of Delaware, except as such
laws may be superseded by any applicable Federal laws.

(g) This Program is subject to the terms of the Omnibus Plan and administrative
guidelines promulgated under it from time to time. In the event of a conflict
between this Program and the Omnibus Plan, the Omnibus Plan document as well as
any determinations made by the Board of Directors as authorized by the Omnibus
Plan document shall govern.

16. Effective Date and Term. This Program was originally adopted under the
Brown-Forman 2004 Omnibus Compensation Plan, as amended (the “2004 Plan”), and
was effective as of September 23, 2010. On July 25, 2013, the shareholders of
the Company approved the Omnibus Plan. Awards granted pursuant to this Program
prior to the adoption of the Omnibus Plan by the shareholders of the Company
shall continue to be governed by the terms of the 2004 Plan and this Program as
in effect prior to July 25, 2013. Awards granted hereunder after that date shall
be administered under the Omnibus Plan until the Company discontinues the
Program or no further Awards can be made thereunder. The Company shall continue
to maintain Accounts hereunder until all Accounts are distributed.

17. Definitions. Terms capitalized herein and not defined in the context in
which used or in the Omnibus Plan, shall have the meanings set forth below.

(a) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

(b) “Disability” occurs when a Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.



--------------------------------------------------------------------------------

(c) “Separation from Service” means the date the Participant’s term as a
Director expires, the Participant resigns as a Director, or the Participant is
removed as a Director, provided that the Company and Participant in good faith
believe at that time that the Participant’s status as a Director of the Company
will not be renewed and that no other service relationship (as an employee or
independent contractor) with the Related Group will continue or be begun. If the
parties anticipate that some service relationship within the Related Group will
continue after a Participant’s term as a Director expires and is not renewed, in
all events the “Separation from Service” is deemed to occur 12 months after the
date on which a Participant ceases to serve as a member of the Board of
Directors, as long as the Participant does not actually perform services for the
Related Group (as a director, employee or independent contractor) during such 12
month period, as provided under Treasury Regulation §1.409A-1(h)(2)(ii).
“Related Group” for this purpose means the Company and all other companies or
other organizations that are deemed to be a part of a controlled group of
corporations that includes the Company or under common control with the Company
within the meaning s given those phrases in Section 414 of the Code

The undersigned Secretary of the Company hereby certifies that this Program was
adopted by and became an action of the Board of Directors on the date set forth
below.

 

BROWN-FORMAN CORPORATION By:  

Matthew E. Hamel

  its Secretary Date:   July 25, 2013



--------------------------------------------------------------------------------

EXHIBIT A

BROWN-FORMAN CORPORATION

NON-EMPLOYEE DIRECTOR DEFERRED STOCK UNIT PROGRAM

ANNUAL CASH RETAINER DEFERRAL ELECTION

The undersigned Director hereby elects, pursuant to Section 4(c) of the
Brown-Forman Corporation Non-Employee Director Deferred Stock Unit Program, (the
“Program”) to defer the following amount of Annual Cash Retainer to be paid in
the Board Year which begins in 20    1 (complete the % deferral lines below)

    0%

    25%

    50%

    75%

    100%

I understand that the amount of Annual Cash Retainer not so deferred will be
paid in cash in 6 substantially equal installments, provided that such cash
amounts will not be paid if my service as a Director ends before any cash
payment date.

I acknowledge having received and read a copy of the Program’s terms, and
understand that the election above becomes irrevocable in accordance with the
terms of the Program, and that payment to me of the amounts deferred, plus
earnings or losses thereon based on their deemed conversion into units of
Class A common stock or Class B common stock of the Company, as determined by
the Board in its sole discretion, will not begin until after my service on the
Board has ceased.

 

 

signature Name:  

 

 

(please print)

Date:  

 

 

1  Must be submitted by the December 31 of the calendar year before the Board
year will begin, except in the case of new participants, who have 30 days to
submit, and is irrevocable when election period expires.



--------------------------------------------------------------------------------

EXHIBIT B

BROWN-FORMAN CORPORATION

NON-EMPLOYEE DIRECTOR DEFERRED STOCK UNIT PROGRAM

BENEFICIARY DESIGNATION

Pursuant to Section 13 of the Brown-Forman Corporation Non-Employee Director
Deferred Stock Unit Program, (the “Program”), the undersigned Participant hereby
designates the following as the Participant’s beneficiary to receive any Shares
still to be delivered in payment for an Account accumulated under the Program’s
terms, in a single lump sum at the next payment date after my date of death:

Primary Beneficiary(ies)*

 

* Note, if you reside in a community property state, spousal consent will be
required for you to validly designate a primary beneficiary other than your
spouse; if one or more primary beneficiaries designated below does not survive
the participant, the percentage indicated will be adjusted for those remaining
to equal 100%, unless “per stirpes” is specified, in which case the deceased
beneficiary’s share will be divided among that beneficiary’s issue

 

Name and current address

  

Relationship

  

% Share

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

Contingent Beneficiary(ies)

to be paid if no Primary Beneficiary survives

 

Name and current address

  

Relationship

  

% Share

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

This designation of beneficiary may be revoked or amended by the Participant at
any time without the consent of a previously-designated beneficiary. The last
written beneficiary designation on file with the Company prior to a
Participant’s death will control payment of an Account. If all beneficiaries
predecease the Participant, or no beneficiary is designated the terms of the
Program will dictate to whom the Account is paid.



--------------------------------------------------------------------------------

 

Signature By:  

 

  (print name and signing capacity) Date:  

 